DETAILED ACTION
Claims 1-4 are allowed.
This office action is responsive to the IDS filed on 06/10/21.  Claims 1-4 are presently pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiners statement of reasons for allowance:
	The prior art of record by itself or in combination does not disclose the structural and functional limitations as recited in the claims.  Specifically, the prior art does not disclose a laser welding jig comprising the claimed base jig, main jig, and a sub-jig having a head and a pin forming an annular light guiding path guiding a laser beam to the laser welding position located in a gap between the opening of the main jig and the head facing each other in a state in which the pin is inserted into the pin hold and a sub-clamper allowing a displacement force in a direction to deepen the insertion of the pin inserted into the pin hole to act on the sub-jig to clamp the pair of workpieces as recited in Claim 3.  With regard to independent claim 1 which is directed to a method for laser welding, the claim includes the same limitations to those of the laser welding jig device of independent claim 1 except in method form, with respect to the method step claimed in claim 1, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed.  Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(I)".  Accordingly, claim 1 is allowable for at least the same reasons as claim 3 is allowable.   
          The closest prior art references of record Kumagi (JP 2014-194876) and Akutsu (JP 2010129289).  While Kumagi does disclose manufacturing fuel cell-related parts utilizing a welding jig device in which a welding jig device 11 (FIG. 8) placed on an X-Y table 21 clamps the separator 1 and the 

CONCLUSION
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W ISKRA whose telephone number is (313)446-4866.  The examiner can normally be reached on Mon - Fri: 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors may be contacted.  DANA ROSS can be reached on 571-272-4480 while TU HOANG can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/joseph iskra/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761